DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           C.A., The Mother,
                              Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                              No. 4D17-3968

                              [April 12, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kenneth L. Gillespie, Judge; L.T. Case No. 2017-1277DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee.

    Morgan Lyle Weinstein and Thomasina Moore, Hollywood and Sanford,
for Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.